Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-20 are pending in the present application, claim 7 has been canceled.
Claims 1-6, 8-20 are allowed.

REASONS OF ALLOWANCE:
Relative to independent claim 1, no statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.
Relative to independent claim 14, the major difference between the teaching of the prior art of record (e.g. RCP (WO 2004/096004) or Stuemke (US 2006/0157946, which was considered as one of the most prior art close to the subject matter) and the instant invention is a recitation of  at least one sensor disposed on the apparatus, wherein the at least one sensor is configured for generating at least one sensor data based on detecting a level of a hazardous element present in the biological fluid, wherein the at least one sensor data comprises the level of the hazardous element;

a processing device communicatively coupled with the at least one sensor, wherein the processing device is configured for analyzing the at least one sensor data, wherein the processing device is configured for generating at least one precautionary measure based on the analyzing, wherein the at least one precautionary measure alerts at least one user about the hazard for protecting the at least one user from the hazard; and
a communication device communicatively coupled to the processing device, wherein the communication device is configured for transmitting the at least one precautionary measure to at least one device associated with the at least one user.
The abovementioned features have not been found on RCP and/or Stuemke in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 and the claims are therefore believed to be patentable.
Claims 2-6, 8-13, and 15-20, are all dependent from claims 1 and 14, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632